Elliott, J.
The affidavit upon which this prosecution is founded professes to 'charge the appellee with a violation of section 1995 of R. S. 1881, by using obscene language in the presence of women. The affidavit is defective for the reason that it does not state the language which the appellee is alleged to have used, or give any excuse for not stating it. The allegation that the accused used obscene and licentious language is the statement of a conclusion, and not the averment of a fact. The pleader ought to have given the language used by the defendant, and thus enabled the court to conclude as a matter of law whether it was within the statute.
Judgment affirmed.